Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the instant amendments, the 35 USC 101 rejections of claims 15-21 is withdrawn.
However, Applicant's arguments filed in the instant response with regard to the prior art have been fully considered but they are not persuasive.
Applicant argues that Kapur fails to teach or suggest the amended limitations of “wherein performing the first routing configuration includes configuring the first network element and the second network element”. However, the “performing” of the “first routing configuration” is required to “influence the first network element and the second network element to steer traffic away from the first link to at least one second link”. Applicant’s pointing to of support for the amendments of “at least paragraphs [0056] – [0060], [0076] and Fig. 4” does not disclose any such “influencing”. The specification does disclose “influencing” of traffic specifically within paragraphs [0031-0033]:
“For example in Fig. 1, the first routing configuration may be performed to influence LEAF1 181 and SPINE2 192 to steer traffic away from the first link to at least one second link. Traffic steering may be performed while the maintenance mode is activated for the first link. See also 102 in Fig. 1. At 350 and 360 in Fig. 3, in response to a deactivation of the maintenance mode for the first link, fabric manager 160 may perform a second routing configuration to influence LEAF1 181 and SPINE1 191 to restore traffic on the first link after maintenance is completed or no longer required. Here, the term “restore” may refer generally to reinstating traffic forwarding via the first link after maintenance is completed or no longer required. After restoration, the level of traffic on the first link may be substantially higher, lower or the same as prior to maintenance. See also 103 in Fig. 1. As will be described further using Figs. 4-8, the first routing configuration at block 340 may include updating attribute information associated with SPINE2 192 influence LEAF1 181 to select a particular second link over the first link. For example using border gateway protocol (BGP), the “attribute information” may be an autonomous system (AS) attribute associated with SPINE2 192. The AS attribute may be updated to increase a length of a first AS path list associated with the first link (i.e., AS path prepending). To steer outgoing traffic from LEAF1 181, a routing table entry may be configured to influence LEAF1 181 to select of a particular second link (e.g., alternative link via SPINE1 191) over the first link. In this case, the updated routing table entry may specify the first AS path list associated with the first link that is longer than a second AS path list associated with the particular second link (see Figs. 5-8).” (Examiner’s emphasis added.)

It appears that paragraphs [0056 – 0060] and [0076] have no supporting disclosure for any express “influencing” of traffic. Furthermore, none of this disclosure actually discloses wherein the “first” and “second” “network elements” are “configured”; rather, it appears that a routing table is updated and that a “verification” is performed “to verify that traffic has been restored on the link”. This is not the same as actually “configuring” a “network element”. Therefore, when considered in conjunction with the “influencing” limitation to perform the “first routing configuration” and Applicant’s allegation of the support for the amended limitation, this limitation appears to lack original support and is held to be new matter.
In any case, Applicant’s definition of “influencing” network elements “to steer traffic away” from a particular to link to at least one other link is taught in the same manner as taught in Kapur of “performing” “routing configurations” as previously shown in the rejection. In fact, Kapur teaches that “In certain examples, the network controller may selectively configure the fabric beforehand, such as when network devices are initially brought under the management scope of the controller. At this preliminary stage, the network controller may inject certain configurations into network devices of the network (e.g., a combination of underlay routing protocols policies and overlay routing protocols policies). In some cases, specific standard protocol extensions (e.g., AS-PATH in case of underlay Border Gateway Protocol (BGP)) are configured and kept temporarily inactive, e.g., as part of the underlay configuration of these devices. Then, prior to initiating the performance of maintenance mode operations on the network devices, the network controller may activate the previously injected configurations on these devices, allowing traffic to be diverted from devices that undergo such operations (e.g., software upgrades).” (column 5, lines 23-59) 
The amendments to claims 7, 14, and 21 are also noted, however, given the broad “one or more” nature of the recitations, the combined teachings of Achola and Kapur continue to teach the limitations as claimed.
Therefore, the rejections under the combined teachings of Achola and Kapur are maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-21 recite “performing a first routing configuration to influence the first network element and the second network element to steer traffic away from the first link to at least one second link while the maintenance mode is activated, wherein performing the first routing configuration includes configuring the first network element and the second network element”.
In light of Applicant’s statement that paragraphs [0056 – 0060] and [0076] and generically within Fig. 4 show support for the amendments and Examiner’s findings within paragraphs [0031-0033], the disclosure does not appear to support these limitations as filed. Therefore, these limitations are held to be new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 10129184 B1 to Achola et al. (“Achola”) in view of US 10938660 B1 to Kapur et al. (“Kapur”).
Regarding claim 1, Achola taught a method for a management entity to perform routing configuration for data center fabric maintenance, wherein the method comprises:
monitoring state information associated with multiple links and multiple network elements forming a data center fabric wherein the multiple links include a first link connecting a first network element and a second network element from the multiple network elements (consider column 2, lines 19-43 and column 4, lines 18-54 regarding the “network fabric” including “tiers” of “routers” and other “network devices” which may operate in a “data center” including “TOR switches”); (consider column 3, lines 4-33 regarding that “when tracing link errors”, collection of “information” regarding “information describing how the network devices are connected” and also information “describing the state of the network” performed by a “monitoring device” and also column 7, lines 15-30 regarding the use of “telemetry data” “used to determine which network interfaces of a particular network device to poll” including “historical link error data” “for a particular network device”) 
in response to determination that maintenance is required for the first link based on the state information (consider further column 4, line 55-column 5, line 50 regarding wherein a “link error” on a particular “link” may be determined by “calculating” “error rates” using “link error statistics”), activating a maintenance mode for the first link. (consider column 6, line 58-column 7, line 7 wherein when “a network link is determined to be the source of link errors”, it may be “marked for maintenance” including “still permitting the link to be used for network traffic”).
Achola may be interpreted as not expressly teaching performing a first routing configuration to influence the first network element and the second network element to steer traffic away from the first link to at least one second link while the maintenance mode is activated; and in response to a deactivation of the maintenance mode for the first link, performing a second routing configuration to influence the first network element and the second network element to restore traffic on the first link, however, Achola did teach wherein, after determining that maintenance is required for the first link, allowing the first link to remain operational (again, consider column 6, line 58-column 7, line 7 wherein when “a network link is determined to be the source of link errors”, it may be “marked for maintenance” including “still permitting the link to be used for network traffic”). 
In an analogous art relating to network maintenance (consider column 1, lines 46-64 regarding “management interfaces” enabling the ability to “manage, collect and/or view operational data” including “current operating parameters”, “information related to network connectivity” and “network activity”) within a data center fabric (consider column 1, lines 18-32, column 6, lines 7-24 and column 7, lines 7-14) which comprise a plurality of links (consider Figure 1, elements 112 and column 8, lines 19-37 regarding the “links” between the network elements and also column 7, lines 15-38 regarding the “flows” within the “fabric”), Kapur taught teaching performing a first routing configuration to influence a first network element and a second network element to steer traffic away from a first link to at least one second link while a maintenance mode is activated, wherein performing the first routing configuration includes configuring the first network element and the second network element; and in response to a deactivation of the maintenance mode, performing a second routing configuration to influence the first network element and the second network element to restore traffic on the first link (consider column 18, line 47-column 19, line 25 wherein when it is determined to “initiate the diversion of network traffic from the first network device to the second network device”, the “virtual network controller” “may enable the diversion of traffic from the first network device by increasing the cost values of any communication links (e.g., incoming and/or outgoing links) associated with the first network device above a determined cost threshold value, such that all other network devices within the network will divert traffic away from the first network device and to one or more other network devices (e.g., the second network device) associated with communication links having respective cost values that are less than the determined cost threshold value” such that “By increasing the cost values of any communication links associated with the first network device above the determined cost threshold value, or increasing these cost values to values that cannot be exceeded (e.g., infinite cost values), virtual network controller 314 may thereby enable the diversion of network traffic from network device 470 to one or more other network devices (e.g., the second network device) associated with links that have lower respective cost values”) (consider further column 38, line 53-column 39, line 4 wherein “virtual network controller 314 may pushing appropriate configuration information down to network device 470, as described previously” which “may cause network device 470 to attempt to revert traffic back to network device 470. Virtual network controller 314 may then send one or more commands to network device 470, via command interface 474, to obtain traffic flow information from network device 470 and verify that traffic has reverted back to network device 470. In certain examples, virtual network controller 314 may enable the reversion of traffic back to network device 470 by decreasing the cost values of any communication links (e.g., incoming and/or outgoing links) associated with network device 470 back below the determined cost threshold value (e.g., to restored or saved cost values of these links prior to the upgrade.)”) (consider also column 18, line 65-column 19, line 25, “When routing traffic through the network (e.g., through fabric 118 or fabric 218), individual network devices will typically route traffic to other network devices having links with the lowest associated cost values, or cost values below the determined cost threshold value. By increasing the cost values of any communication links associated with the first network device above the determined cost threshold value, or increasing these cost values to values that cannot be exceeded (e.g., infinite cost values), virtual network controller 314 may thereby enable the diversion of network traffic from network device 470 to one or more other network devices (e.g., the second network device) associated with links that have lower respective cost values. The cost values assigned or otherwise associated with communication links in the network may comprise tags or other metadata. Virtual network controller 314 may store these cost values (e.g., in topology information 331, device state information 332, configuration information 333, routing information 334, and/or metadata tag information 345 in FIG. 3), and may also, in some examples, provide these cost values to individual network devices for storage, as well (for storage by network device 470 in routing policies/settings 461, state/log information 482, and/or metadata tags 481 of configuration database 465 in FIG. 4). In various examples, virtual network controller 314 and/or network devices in the network, such as network device 470, may be programmed with the determined cost threshold value (e.g., via input from administrator 112 or 212).”) (consider also column 5, lines 23-59, “In certain examples, the network controller may selectively configure the fabric beforehand, such as when network devices are initially brought under the management scope of the controller. At this preliminary stage, the network controller may inject certain configurations into network devices of the network (e.g., a combination of underlay routing protocols policies and overlay routing protocols policies). In some cases, specific standard protocol extensions (e.g., AS-PATH in case of underlay Border Gateway Protocol (BGP)) are configured and kept temporarily inactive, e.g., as part of the underlay configuration of these devices. Then, prior to initiating the performance of maintenance mode operations on the network devices, the network controller may activate the previously injected configurations on these devices, allowing traffic to be diverted from devices that undergo such operations (e.g., software upgrades).”)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Achola to include the taught features of Kapur such that the modification includes every element as claimed. Given Achola’s disclosure of after determining that maintenance is required for the first link, allowing the first link to remain operational, Kapur specifically taught that performing a first routing configuration to influence a first network element and a second network element to steer traffic away from a first link to at least one second link while a maintenance mode is activated wherein performing the first routing configuration includes configuring the first network element and the second network element and in response to a deactivation of the maintenance mode, performing a second routing configuration to influence the first network element and the second network element to restore traffic on the first link enables the link to remain active but assign a higher or lower cost to encourage or discourage the use of the link (consider column 18, line 65-column 19, line 13). Given this specific advantage in Kapur, one skilled in the art would have been motivated to modify the teachings of Achola with the teachings of Kapur such that the first network element and the second network element as taught in Achola may be influenced to steer traffic away from the first link to at least one second link while a maintenance mode is activated wherein performing the first routing configuration includes configuring the first network element and the second network element and to restore traffic on the first link by performing respective routing configurations as taught in Kapur so that a first routing configuration to influence the first network element and the second network element to steer traffic away from the first link to at least one second link while the maintenance mode is activated wherein performing the first routing configuration includes configuring the first network element and the second network element and a second routing configuration to influence the first network element and the second network element to restore traffic on the first link in response to a deactivation of the maintenance mode for the first link may be performed as claimed. Therefore, such a modification of the teachings of Achola with the teachings of Kapur would have yielded nothing more than predictable results to one of ordinary skill in the art.
	Regarding claim 2, the combined teachings of Achola and Kapur taught the method of claim 1.
Achola may be interpreted as not expressly teaching wherein performing the first routing configuration comprises updating attribute information associated with the second network element to influence the first network element to select a particular second link over the first link, however, Kapur did teach these limitations (consider column 9, lines 13-35, “In some cases, specific standard protocol extensions (e.g., AS-PATH in case of underlay Border Gateway Protocol (BGP)) are configured and kept temporarily inactive, e.g., as part of the underlay configuration of these devices. For example, prior to initially configuring a device, maintenance mode controller 115 may capture state information for the device, such as BGP community information associated with the device and corresponding priority information for network paths on the device. Maintenance mode controller 115 may utilize this community and/or priority information when setting relative priorities in the configuration information that is sent to the device for management of maintenance mode operations. For example, maintenance mode controller 115 may set such relative priority information in the configuration information that is sent and kept initially as inactive on the network device. Then, prior to initiating the performance of maintenance mode operations on the network devices, maintenance mode controller 115 may activate the previously injected configurations on these devices by sending further configuration information to initiate the maintenance mode on the network device, allowing traffic to be diverted from the device before it undergoes maintenance operations (e.g., software upgrades).”)
The motivations regarding the obviousness of claim 1 also apply to claim 2, therefore, claim 2 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Achola and Kapur and the same rationale supporting the conclusion of obviousness.
	Regarding claim 3, the combined teachings of Achola and Kapur taught the method of claim 2.
Achola may be interpreted as not expressly teaching wherein performing the first routing configuration comprises updating the attribute information in the form of an autonomous system (AS) attribute associated with the second network element, wherein the AS attribute is updated to increase a length of a first AS path list associated with the first link. (consider column 18, line 65-column 19, line 25, “When routing traffic through the network (e.g., through fabric 118 or fabric 218), individual network devices will typically route traffic to other network devices having links with the lowest associated cost values, or cost values below the determined cost threshold value. By increasing the cost values of any communication links associated with the first network device above the determined cost threshold value, or increasing these cost values to values that cannot be exceeded (e.g., infinite cost values), virtual network controller 314 may thereby enable the diversion of network traffic from network device 470 to one or more other network devices (e.g., the second network device) associated with links that have lower respective cost values. The cost values assigned or otherwise associated with communication links in the network may comprise tags or other metadata. Virtual network controller 314 may store these cost values (e.g., in topology information 331, device state information 332, configuration information 333, routing information 334, and/or metadata tag information 345 in FIG. 3), and may also, in some examples, provide these cost values to individual network devices for storage, as well (for storage by network device 470 in routing policies/settings 461, state/log information 482, and/or metadata tags 481 of configuration database 465 in FIG. 4). In various examples, virtual network controller 314 and/or network devices in the network, such as network device 470, may be programmed with the determined cost threshold value (e.g., via input from administrator 112 or 212). ”)
The motivations regarding the obviousness of claim 1 also apply to claim 3, therefore, claim 3 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Achola and Kapur and the same rationale supporting the conclusion of obviousness.
Regarding claim 4, the combined teachings of Achola and Kapur taught the method of claim 3.
Achola may be interpreted as not expressly teaching wherein performing the first routing configuration comprises configuring the first network element to update a routing table entry to influence selection of a particular second link over the first link, wherein (a) the particular second link connects the first network element with a third network element and (b) the updated routing table entry specifies the first AS path list that is longer than a second AS path list associated with the particular second link, however, Kapur did teach these limitations (again, consider column 9, lines 13-35, “In some cases, specific standard protocol extensions (e.g., AS-PATH in case of underlay Border Gateway Protocol (BGP)) are configured and kept temporarily inactive, e.g., as part of the underlay configuration of these devices. For example, prior to initially configuring a device, maintenance mode controller 115 may capture state information for the device, such as BGP community information associated with the device and corresponding priority information for network paths on the device. Maintenance mode controller 115 may utilize this community and/or priority information when setting relative priorities in the configuration information that is sent to the device for management of maintenance mode operations. For example, maintenance mode controller 115 may set such relative priority information in the configuration information that is sent and kept initially as inactive on the network device. Then, prior to initiating the performance of maintenance mode operations on the network devices, maintenance mode controller 115 may activate the previously injected configurations on these devices by sending further configuration information to initiate the maintenance mode on the network device, allowing traffic to be diverted from the device before it undergoes maintenance operations (e.g., software upgrades).”) (again, consider column 18, line 65-column 19, line 25, “When routing traffic through the network (e.g., through fabric 118 or fabric 218), individual network devices will typically route traffic to other network devices having links with the lowest associated cost values, or cost values below the determined cost threshold value. By increasing the cost values of any communication links associated with the first network device above the determined cost threshold value, or increasing these cost values to values that cannot be exceeded (e.g., infinite cost values), virtual network controller 314 may thereby enable the diversion of network traffic from network device 470 to one or more other network devices (e.g., the second network device) associated with links that have lower respective cost values. The cost values assigned or otherwise associated with communication links in the network may comprise tags or other metadata. Virtual network controller 314 may store these cost values (e.g., in topology information 331, device state information 332, configuration information 333, routing information 334, and/or metadata tag information 345 in FIG. 3), and may also, in some examples, provide these cost values to individual network devices for storage, as well (for storage by network device 470 in routing policies/settings 461, state/log information 482, and/or metadata tags 481 of configuration database 465 in FIG. 4). In various examples, virtual network controller 314 and/or network devices in the network, such as network device 470, may be programmed with the determined cost threshold value (e.g., via input from administrator 112 or 212). ”)
The motivations regarding the obviousness of claim 1 also apply to claim 4, therefore, claim 4 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Achola and Kapur and the same rationale supporting the conclusion of obviousness.
Regarding claim 5, the combined teachings of Achola and Kapur taught the method of claim 1.
Achola may be interpreted as not expressly teaching wherein performing the first routing configuration comprises configuring the second network element to update a routing table entry to influence selection of a particular second link over the first link to reach a destination network, wherein the particular second link connects the second network element with a fourth network element. (again, consider column 9, lines 13-35 and column 18, line 65-column 19, line 25) (consider also column 11, line 55-column 12, line 24, “Virtual network controller 214 provides a logically and in some cases physically centralized controller for facilitating operation of one or more virtual networks within data center 202 in accordance with one or more examples of this disclosure. For example, virtual network controller 214 may include one or more controller devices that are included in network 200, where the one or more controller devices include, individually and/or collectively, at least one processor comprising processing circuitry. In some examples, virtual network controller 214 may include at least one data store that is configured to store device information for network devices in network 200. The terms SDN controller and Virtual Network Controller (“VNC”) may be used interchangeably throughout this disclosure. In some examples, virtual network controller 214 operates in response to configuration input received from orchestration engine 213 via northbound Application Programming Interface (API) 231, which in turn operates in response to configuration input received from administrator 212…In some examples, orchestration engine 213 manages functions of data center 202 such as compute, storage, networking, and application resources. For example, orchestration engine 213 may create a virtual network for a tenant within data center 202 or across data centers. Orchestration engine 213 may attach virtual machines (VMs) to a tenant's virtual network. Orchestration engine 213 may connect a tenant's virtual network to some external network, e.g. the Internet or a virtual private network (VPN). Orchestration engine 213 may implement a security policy across a group of VMs or to the boundary of a tenant's network. Orchestration engine 213 may deploy a network service (e.g. a load balancer) in a tenant's virtual network.”)
The motivations regarding the obviousness of claim 1 also apply to claim 5, therefore, claim 5 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Achola and Kapur and the same rationale supporting the conclusion of obviousness.
Regarding claim 6, the combined teachings of Achola and Kapur taught the method of claim 1.
Achola taught wherein the determination that maintenance is required comprises detecting an issue affecting the first link based on the state information, wherein the issue is associated with one or more of the following: physical cabling issue, optics issue and interface error. (consider column 4, lines 3-9, “Link errors can be caused by various networking issues. For example, link errors can be caused by a problem with a network interface (e.g., an electrical, optical, or mechanical issue) at either end of a network link. Link errors can also be caused by a problem with the network link itself (e.g., a physical issue such as a bend in the cable or physical damage).”)
Regarding claim 7, the combined teachings of Achola and Kapur taught the method of claim 1.
Achola may be interpreted as not expressly teaching wherein the method further comprises one or more of the following: performing a first verification to determine whether traffic has been steered away from the first link after the first routing configuration; and performing a second verification to determine whether traffic has been restored on the first link after the second routing configuration including configuring the first network element and the second network element, however, Kapur did teach these limitations (consider column 5, lines 17-20 wherein “the network controller may verify that network traffic has been drained from the given device and diverted to another device in the network.”).
The motivations regarding the obviousness of claim 1 also apply to claim 7, therefore, claim 7 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Achola and Kapur and the same rationale supporting the conclusion of obviousness.
Claims 8-14 and 15-21 recite a non-transitory computer-readable storage medium and computer system respectively that contain substantially the same limitations as recited in claims 1-7 respectively and are also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Achola and Kapur and the same rationale supporting the conclusion of obviousness.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Monday-Friday 9am-5pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2459